Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/817,110 in response to a Request for Continued Examination filed 06/03/2021; the original application filed on 03/12/2020. Claims 1 - 20 are currently pending and have been considered below. 
Claims 1, 6, 11 and 16 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s submission filed on 06/03/2021 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.


Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities: the claims include “index of a reference signal transmitted from the first base station and index of a reference signal transmitted from a neighbor base station” the specification fails to explicitly include a written description of the limitation .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fushiki et al. (US 2016/0242226 A1) in view of Basu Mallick et al. (US 2016/0174124 A1).
  
Regarding claims 1 and 11, a user equipment (UE) supporting a dual-connectivity communication system, the UE comprising:
a transceiver configured to transmit and receive data, [The radio communication unit 501 is a functional unit that performs radio communication with an eNB(s), (Paragraph 55)], 
and at least one processor configured to:
detecting that a radio link with a first base station fails, [In the example of FIG. 6, the terminal detects the RLF, (Paragraph 62)], suspend data transmission with the first base [utilizing Dual Connectivity controls an RLF-free eNB to cause an RLF-affected eNB to release the connection to the terminal and release radio resources, thereby suppressing the wastage of radio resources, (Paragraph 34)], and control to transmit, to a second base station, information indicating that the radio link with the first base station fails, [and notifies the RLF-free first eNB of the occurrence of the RLF, (Paragraph 62)], 
wherein the information includes an index of a reference signal from the first base station, [In the cases of FIGS. 7 and 8, as the channel information notification includes the information about the radio quality “index of reference signal”, (Paragraph 65)], a measurement result of the reference signal from the first base station, [the terminal may transmit the Measurement Report “measurement result” or equivalent information to the first eNB as additional information. Similarly, in the case of FIG. 6, the terminal may transmit information equivalent to the channel information notification, to the first eNB, (Paragraph 65)], and a measurement result of the reference signal from the neighbor base station, [the terminal transmits, to the RLF-free eNB “second base station”, information regarding the reference signal received power (RSRP) “measurement result” or the reference signal received quality (RSRQ) “index of reference signal” in addition to the notification indicating the occurrence of an RLF, (Paragraph 58)],
Fushiki et al. fails to explicitly teach an index of a reference signal from a neighbor base station,
Basu Mallick et al. teaches that the master base station receives at least one measurement report from the mobile terminal indicating a signal strength of reference signals (Basu Mallick et al., Paragraph 152), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an index of a reference signal from a neighbor base station, (Basu Mallick et al., Paragraph 152), in order to provide an improved method for performing a handoff of a mobile terminal to a target base station, (Basu Mallick et al., Paragraph 104).

Regarding claims 2, 7, 12 and 17, the UE wherein the detecting that the radio link with the first base station fails comprises detecting, by the UE, that the radio link with the first base station fails based on the measurement result of the reference signal from the first base station, [the terminal may separately transmit a Measurement Report to the first eNB. The Measurement Report is, for example, a signal indicating a reference signal received power (RSRP) or a reference signal received quality (RSRQ). In this example, the first eNB detects the occurrence of an RLF between the second eNB and the terminal through receiving the notification indicating the occurrence of the RLF, (Paragraph 61)].

Regarding claims 3, 8, 13 and 18, the UE wherein the first base station configures a secondary cell (SCell) and the second base station configures a primary cell (PCell), [Figure 2, Ref # secondary and master eNB].

Regarding claims 4, 9, 14 and 19, the UE wherein the first base station is a 5G base station and the second base station is a long term evolution (LTE) base station, [the following description is premised on the system adopting LTE, the system may be another radio communication system as long as the system enables the terminal to connect to a plurality of base station devices simultaneously, (Paragraph 30)].

Regarding claims 5, 10, 15 and 20, the UE wherein the data transmission is suspended for all signal radio bearers (SRBs) and data radio bearers (DRBs), [the other eNB releases radio connection to the terminal, thereby releasing radio resources, (Paragraph 46)].

Regarding claims 6 and 16, a first base station in a dual-connectivity communication system, the first base station comprising:
a transceiver configured to transmit and receive data, [The radio communication unit 401 is a functional unit that performs radio communication with a terminal, (Paragraph 42)], and at least one processor configured to:
control to transmit, to a user equipment (UE), a reference signal, [the first eNB transmits, to the terminal, a notification indicating that the terminal is to shift from Dual Connectivity to Single Connectivity, wherein the reference signal is the notification from the base station to the US, (Paragraph 68)], control to receive, from a second base station, information indicating that a radio link between the UE and the first base station fails, [the first eNB that has detected the RLF first notifies the second eNB of the occurrence of the RLF in the radio link between the second eNB and the terminal, (Paragraph 69)], and suspend data [Upon receiving this notification, the second eNB releases radio connection to the terminal, (Paragraph 69)], wherein the information includes a measurement result of the reference signal transmitted from the first base station, [the terminal may transmit the Measurement Report “measurement result” or equivalent information to the first eNB as additional information. Similarly, in the case of FIG. 6, the terminal may transmit information equivalent to the channel information notification, to the first eNB, (Paragraph 65)], an index of a reference signal from a neighbor base station, and a measurement result of the reference signal from the neighbor base station, [the terminal transmits, to the RLF-free eNB “second base station”, information regarding the reference signal received power (RSRP) “measurement result” or the reference signal received quality (RSRQ) “index of reference signal” in addition to the notification indicating the occurrence of an RLF, (Paragraph 58)],
Fushiki et al. fails to explicitly teach an index of a reference signal from a neighbor base station,
Basu Mallick et al. teaches that the master base station receives at least one measurement report from the mobile terminal indicating a signal strength of reference signals that are transmitted by the secondary base station via small radio cell and indicating a signal strength of reference signals that are transmitted by the master base station via macro radio cell, (Basu Mallick et al., Paragraph 152), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an index of a reference signal from a neighbor base station, (Basu Mallick et al., Paragraph 152), in order to provide an improved method for (Basu Mallick et al., Paragraph 104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921 (PST). The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478